HARPER, J.
The appellant in this case was charged with the offense of making an aggravated assault on Lula Canton. Upon a trial he was convicted, and his punishment assessed at a fine of $25, from which judgment he appeals.
[1] The Assistant Attorney General moves to dismiss this appeal on account of the insufficiency of the recognizance. The recognizance does not show that defendant had been convicted of any offense, and, not being within the terms of the statute, the motion is sustained.
The appeal is dismissed.